Motion of Coachella Valley Economic Partnership for leave to file a brief as amicus curiae granted. Motion of New Kaiser Voluntary Employees’ Beneficiary Association for leave to file a brief as amicus curiae granted. Motion of Pacific Legal Foundation for leave to file a brief as amicus curiae granted. Motion of County Sanitation District No. 2 of Los Angeles County for leave to file a brief as amicus curiae granted. Motion of Judge Craig Manson, et al. for leave to file a brief as amici curiae granted. Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit denied.
Same case below, 606 F.3d 1058.